                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                      Case No. 18-cr-239(1) (DSD/TNL)

                     Plaintiff,

 v.                                                          ORDER

 Ricardo Ramone Wagner,

                     Defendant.


 Benjamin Bejar and Thomas Calhoun-Lopez, Assistant United States Attorneys, United
 States Attorney’s Office, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415
 (for the Government); and

 Manvir K. Atwal, Assistant Federal Defender, Office of the Federal Defender, 300
 South Fourth Street, Suite 107, Minneapolis, MN 55415 (for Defendant).


         This matter comes before the Court on Defendant Ricardo Ramone Wagner’s

Motion to Extend Time to File Pretrial Memorandum (ECF No. 38). The parties are

requesting additional time for briefing Defendant’s Motion to Suppress Evidence Obtained

as a Result of Search and Seizure (ECF No. 23) due to “ongoing negotiations” for

resolution of this matter. (ECF No. 38; see ECF Nos. 27, 37.) The parties propose

December 28, 2018, for Defendant’s brief, and January 11, 2019, for the Government’s

brief.

         For good cause shown, IT IS HEREBY ORDERED that:

              1. Defendant’s Motion to Extend Time to File Pretrial Memorandum (ECF

                 No. 38) is GRANTED.
           2. Defendant’s brief shall be due on or before December 28, 2018.

           3. The Government’s brief shall be due on or before January 11, 2019.

           4. This matter shall be deemed under advisement on January 11, 2019.



Date: December   17     , 2018                    s/ Tony N. Leung
                                            Tony N. Leung
                                            United States Magistrate Judge


                                            United States of America v. Wagner
                                            Case No. 18-cr-239(1) (DSD/TNL)
